IN THE SUPERIOR COURT OF THE STATE OF DELAWARE

LEROY COOK, JR., and                            )
KIMBERLY A. COOK                                )
                                                )
       Plaintiffs,                              )
                                                )
       v.                                       )         C.A. No. N17C-03-208 JRJ
                                                )
J AND V TRUCKING COMPANY,                       )
INC., and J & V TRUCKING, INC.,                 )
Jointly and Severally,                          )
                                                )
       Defendants.                              )

                              Date Submitted:       March 10, 2021
                              Date Decided:         March 17, 2021
                              Date Modified:        April 28, 20211

                                           ORDER

       1.      On July 6, 2020, the Court approved the Second Amended Trial

Scheduling Order.2        That scheduling order established a discovery cutoff of

November 20, 2020 and a dispositive motion deadline of November 30, 2020.3

       2.      On November 30, 2020, Defendant J and V Trucking Company, Inc.

filed a Motion for Summary Judgment, which is now pending before the Court.4 On


1
  As discussed during the April 28, 2021 teleconference with counsel, the Court modifies this
Order to eliminate discussion pertaining to the award of attorney’s fees and costs to Defendant in
connection with its preparation and presentation of its Motion for Summary Judgment. The Court
has decided that imposing this sanction on Plaintiffs is unwarranted given the particular
circumstances.
2
  Trans. ID. 65745992.
3
  Id.
4
  Trans. ID. 66145588. Although J and V Trucking Company, Inc., and J & V Trucking, Inc. have
been named as separate corporate entities, only Defendant J & V Trucking Company, Inc. is
the same day, the Court issued a briefing schedule, which required Plaintiffs to file

their Response by December 30, 2020.5 On January 11, 2021, the parties filed a

stipulation to extend Plaintiffs’ deadline to January 25, 2021.6 The Court approved

that stipulation on January 12, 2021.7

       3.     In accordance with the stipulation, Plaintiffs filed their Response on

January 25, 2021.8 They included three exhibits: Exhibits “A,” “B,” and “C.”9

Relevant here, Exhibit C comprises a number of Pennsylvania and Delaware

criminal dockets that purport to show Cruz Garcia’s criminal history.10 Timestamps

on the docket show that the dockets were obtained on January 22, 2021. 11

       4.     On February 8, 2021, Defendant filed its Reply.12 It noted that the

criminal dockets “were never produced during the discovery period.”13 For this

reason, Defendant argued that the criminal dockets “are not in the record to be

considered by this Court in determining the motion for summary judgment.”14

Seeking additional information about this matter, the Court asked Plaintiffs to


represented in this matter. See Trans. ID 60729787; Trans. ID 60902793. The Court assumes that
both corporate entities have identical interests and will therefore treat both entities as one.
5
  Trans. ID. 66146187.
6
  Trans. ID. 66242680.
7
  Trans. ID. 66246255.
8
  Trans. ID. 66280763.
9
  Id.
10
   Id.
11
   Id. The Delaware criminal dockets contain the notation “as of 1/22/2021.” The Pennsylvania
criminal dockets contain the notation “Printed: 01/22/2021.” Id.
12
   Trans. ID. 66318828.
13
   Id. at 2, ¶ 2.
14
   Id.
                                              2
identify when they requested the criminal dockets and to state whether they

immediately produced the dockets to Defendant.15

       5.     On March 10, 2021, Plaintiffs filed their response.16 They explained

that they conducted a search of Garcia’s Delaware criminal history around the time

that they filed their original Complaint:     March 20, 2017.17     Plaintiffs took

handwritten notes of the information that they discovered, but they did not disclose

the information to Defendant; they reasoned that the information was a matter of

public record and, therefore, was readily available to Defendant.18 On January 15,

2021, Plaintiffs commissioned O’Rourke Investigative Associates.19        Plaintiffs

“engaged O’Rourke . . . to acquire Cruz’s criminal dockets from Delaware,

Maryland[,] and Pennsylvania.”20 O’Rourke returned the dockets to Plaintiffs on

January 22, 2021.21 Finally, on January 25, 2021, Plaintiffs filed their Response,

attaching the dockets that they deemed relevant.22

       6.     It is undisputed that the criminal dockets were produced after the

discovery cutoff. Nonetheless, the Court will consider the dockets in resolving the

pending Motion for Summary Judgment. Because the trial is not until June 14, 2021,


15
   Trans. ID. 66385397.
16
   Trans. ID. 66407173.
17
   Id.
18
   Id.
19
   Id.
20
   Id.
21
   Id.
22
   Id.
                                         3
Plaintiffs’ untimely production of the criminal dockets should not prejudice

Defendant in preparing for trial.23

          7.     Still, the Court recognizes that Plaintiffs’ untimely production of

discovery affected the Motion for Summary Judgment and cost Defendant time and

money. Defendant moved for summary judgment reasonably believing, based on

the Court’s order, that the discovery period had closed. And Plaintiffs could have,

but did not, timely move to extend the discovery period before the dispositive motion

deadline passed.

          WHEREFORE, IT IS HEREBY ORDERED that Garcia Cruz’s criminal

dockets, though produced after the discovery cutoff, may be considered for purposes

of resolving Defendant’s Motion for Summary Judgment.


          IT IS SO ORDERED.

                                                             Jan R. Jurden
                                                      ______________________________
                                                      Jan. R. Jurden, President Judge




23
     The trial date is June 14, 2021. Trans. ID. 65745992.
                                                  4